                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT LAWRENCE WILLIAMS,                          CASE NO. 17-cv-05238-YGR
                                   8                   Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF'S MOTIONS
                                   9             vs.                                        FOR ADMISSION OF NEW EVIDENCE AND
                                                                                            SETTING OF HEARING DATE FOR
                                  10     CITY OF OAKLAND, ET AL.,                           MEDIATION
                                  11                   Defendants.                          Re: Dkt. Nos. 30, 36
                                  12
Northern District of California
 United States District Court




                                  13           On October 1, 2018, the Court held a case management conference in the instant matter.

                                  14   (Dkt. No. 41.) During the conference, the Court discussed with the parties plaintiff’s pending

                                  15   motions for admission of new evidence (Dkt. No. 30) and setting of hearing date for mediation

                                  16   (Dkt. No. 36). As stated on the record, and confirmed herein, both are DENIED.

                                  17           The Court REFERS the parties to a magistrate judge for settlement conference to be

                                  18   completed by no later than December 31, 2018.

                                  19           Moreover, during the October 1, 2018 conference, defendants City of Oakland, et al

                                  20   indicated that they may file a motion for summary judgment against plaintiff Robert L. Williams

                                  21   in this matter. Ninth Circuit authority indicates that self-represented plaintiffs should be given

                                  22   “notice of what is required of them in order to oppose” summary judgment motions at the time of

                                  23   filing of the motions. See Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998); Woods v.

                                  24   Carey, 684 F.3d 934, 935, 940-41 (9th Cir. 2012). Accordingly, the Court provides the following

                                  25   notice to plaintiff:

                                  26           Defendant is making [or may make] a motion for summary judgment under
                                  27           Rule 56 of the Federal Rules of Civil Procedure which, if granted, will end
                                               your case by granting judgment in favor of Defendant. Rule 56 tells you what
                                  28           you must do in order to oppose a motion for summary judgment. Generally,
                                              summary judgment must be granted when there is no genuine issue of material
                                   1          fact -- that is, if there is no real dispute about any fact that would affect the
                                   2          result of your case, the party who asked for summary judgment is entitled to
                                              judgment as a matter of law, which will end your case. When a party you are
                                   3          suing makes a motion for summary judgment that is properly supported by
                                              declarations (or other sworn testimony), you cannot simply rely on what your
                                   4          complaint says. Instead, you must set out specific facts in declarations,
                                              depositions, answers to interrogatories, or authenticated documents, as
                                   5
                                              provided in Rule 56(e). The evidence in those documents must contradict the
                                   6          facts shown in the defendant’s declarations and documents and show that there
                                              is a genuine issue of material fact for trial. If you do not submit your own
                                   7          evidence in opposition, summary judgment may be entered against you. If
                                              summary judgment is granted in favor of the defendant, your case will be
                                   8          dismissed and there will be no trial.
                                   9
                                       See Rand, 154 F.3d at 962-63.
                                  10
                                              This Order terminates Docket Numbers 30 and 36.
                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: October 3, 2018
                                  14                                                             YVONNE GONZALEZ ROGERS
                                  15                                                        UNITED STATES DISTRICT COURT JUDGE

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
